Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 11/26/2021.     

 	     			
				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 11/26/2021is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
4.	The Amendment filed on 11/26/2021 has been received.  Independent claim  1 has been amended. Claims 1-20 are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 11/26/2021, pages 6-11 have been fully considered.
 Double Patenting
Applicant has not filed terminal disclaimer yet as required. Therefore, the double patenting rejection maintained. 

Claim rejections 35 U.S.C. 103.  

1) 	Basically, the applicant argued that the prior art PETERSON et al. (US 20170094262) and in view of WANG et al. (US 20190171212) does not teach the limitations “the point cloud is divided into a plurality of cells, and wherein, for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells” in amended independent claim 1, since “Nowhere does Peterson or Wang, whether taken alone or in combination, disclose or suggest Applicant’s aforementioned claimed features”.  (remark, page 7-9). 
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that PETERSON et al. (US 20170094262) and in view of WANG et al. (US 20190171212) and further in view of COORG et al. (US 6259452) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
For example, COORG discloses that limitations in fig. 2 and fig. 3; also suggested in column 3, line 24-28, … “the object space is partitioned into octree nodes, or cells, and objects are culled by determining whether cells which contain the objects are fully occluded from sight”; as clear shown in fig. 2, for the predicted viewpoint 50, particular points in a first cell of the plurality of cells (cells before the occlude 52) obscure a second cell of the plurality of cells (occludes 54 and 56), as suggested in column 4, line 46-64, “The same polygons may be occludees as well (culled objects) for remote or oblique viewpoints. FIG. 2, for example, shows a polygon 52 near the viewpoint 50 acting as an occluder for more distant (from viewpoint 50)polygons 54. Usually, the occludee is not just a single polygon, but a convex region of space containing many polygons 54, e.g., a hierarchical bounding box 56…”.
Therefore, the combination of PETERSON, WANG and COORG teaches the  limitations “the point cloud is divided into a plurality of cells, and wherein, for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells” in amended independent claim 1.


3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of PETERSON, WANG and COORG teaches the  limitations “the point cloud is divided into a plurality of cells, and wherein, for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells” in amended independent claim 1. 

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
 
 5. 	Claim 1 -11, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-11 of US Patent US 10979692 and in view of COORG et al. (US 6259452).  
For Claim 1 -11, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with device for predicting a viewpoint within a volumetric video.  As clearly indicated in the table below, each claimed limitations of claim 1 -11, of the current application are anticipated by the corresponding limitations of claim 1-11 of the reference patent except for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells and wherein the visible cells exclude the second cell

US 10979692
 Current Application
Claim 1:

A device, comprising: 
a processing system including a processor;  
and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
predicting a viewpoint within a volumetric video based on a movement input provided by a viewer, resulting in a predicted viewpoint, wherein a point cloud of the volumetric video is segmented into three-dimensional cells, and wherein at least some of the cells are visible to the viewer at a future time of playback based on the predicted viewpoint;  
retrieving a cell occupancy bitmap for the point cloud for the future time of playback;
determining visible cells of the plurality of cells based on the cell occupancy bitmap and the predicted viewpoint, wherein the visible cells are not obscured by points in other cells;  
requesting the visible cells for the future time of playback;  
and rendering points of the point cloud that are within the visible cells during playback at the future time of playback
claim 2’s limitation:
wherein the movement input comprises six degrees of freedom, and wherein the processing system comprises a plurality of processors operating in a distributed computing environment
claim 3’s limitations:
wherein the operations further comprise: selecting a machine learning algorithm to predict the viewpoint;  and predicting the viewpoint using the machine learning algorithm

claim 4’s limitations:
wherein the machine learning algorithm is a linear regression, a ridge regression, or a combination thereof
claim 5’s limitations:
wherein the machine learning algorithm is a deep learning scheme

claim 6’s limitations:
wherein the deep learning scheme is a Long Short Term Memory

claim 7’s limitations:
wherein the operations further comprise decompressing the cell occupancy bitmap

claim 8’s limitations:
wherein the operations further comprise retrieving additional cells for the predicted viewpoint

claim 9’s limitations:
wherein the operations further comprise merging the additional cells with the visible cells, resulting in merged cells;  and rendering points of the point cloud that are within the merged cells during playback

claim 10’s limitations:
wherein a base layer for the additional cells is retrieved

claim 11’s limitations:
wherein enhancement layers for the additional cells are retrieved responsive to sufficient available network bandwidth
Claim 1 


A device, comprising: 

a processing system including a processor;  

and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

predicting a viewpoint within a volumetric video based on a movement input provided by a viewer, resulting in a predicted viewpoint at a 
future time;  





retrieving a cell occupancy bitmap for a point cloud of the volumetric video for the future time;  

determining visible cells based on the cell occupancy bitmap and the predicted viewpoint, wherein the visible cells are not obscured by points in other cells;  




and retrieving points of the point cloud that are within the visible cells prior to the future time


claim 2’s limitations: 
wherein the movement input comprises six degrees of freedom, and wherein the processing system comprises a plurality of processors operating in a distributed computing environment
claim 3’s limitations:
wherein the operations further comprise: selecting a machine learning algorithm to predict the viewpoint;  and predicting the viewpoint using the machine learning algorithm

claim 4’s limitations:
wherein the machine learning algorithm is a linear regression, a ridge regression, or a combination thereof
claim 5’s limitations:
wherein the machine learning algorithm is a deep learning scheme

claim 6’s limitations:
wherein the deep learning scheme is a Long Short Term Memory

claim 7’s limitations:
wherein the operations further comprise decompressing the cell occupancy bitmap

claim 8’s limitations:
wherein the operations further comprise retrieving additional cells for the predicted viewpoint

claim 9’s limitations:
wherein the operations further comprise: merging the additional cells with the visible cells, resulting in merged cells;  and 
rendering points of the point cloud that are within the merged cells

claim 10’s limitations:
wherein the operations further comprise retrieving a base layer for the additional cells


claim 11’s limitations:
wherein the operations further comprise retrieving enhancement layers for the additional cells responsive to available network 
bandwidth being sufficient



It is noticed that the claims  1-11 of US Patent US 10979692 does not disclose explicitly that for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells and the visible cells exclude the second cell.
	COORG discloses that for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells and the visible cells exclude the second cell (Fig. 2 and fig. 3; also suggested in column 3, line 24-28, … “the object space is partitioned into octree nodes, or cells, and objects are culled by determining whether cells which contain the objects are fully occluded from sight”; as clear shown in fig. 2, for the predicted viewpoint 50, particular points in a first cell of the plurality of cells (cells before the occlude 52) obscure a second cell of the plurality of cells (occludes 54 and 56), as suggested in column 4, line 46-64, “The same polygons may be occludees as well (culled objects) for remote or oblique viewpoints. FIG. 2, for example, shows a polygon 52 near the viewpoint 50 acting as an occluder for more distant (from viewpoint 50)polygons 54. Usually, the occludee is not just a single polygon, but a convex region of space containing many polygons 54, e.g., a hierarchical bounding box 56…”); 
	the visible cells exclude the second cell (as shown in fig. 2, cells before occlude 52 are visible which excludes the second cell 54 and 56).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells and the visible cells exclude the second cell as a modification to the claims  1-11 of US Patent US 10979692 for the benefit of that small set of occluders is dynamically chosen to be used for culling as the viewpoints changes (see column 4, line 46-64).

6. 	Claim 12 -17, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 12 -17 of US Patent US 10979692.  
For Claim 12 -17, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with non-transitory, machine-readable mediumfor predicting a viewpoint within a volumetric video.  As clearly indicated in the table below, each claimed limitations of claim 12 -17, of the current application are anticipated by the corresponding limitations of claim 12 -17 of the reference patent.

US 10979692
 Current Application
Claim 12:

A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
segmenting a point cloud of a volumetric video into three-dimensional cells;  
generating a plurality of cell occupancy bitmaps for frames of the volumetric video;  
transmitting a cell occupancy bitmap of the plurality of cell occupancy bitmaps for a frame that will be played back at a future time responsive to a request received from a video player of the volumetric video;  
and responsive to a second request received from the video player, transmitting cells to the video player for the future time of playback, wherein the second request is based on at least some of the cells being visible to a viewer of the video player at a predicted viewpoint

claim 13’s limitation:
wherein the processing system comprises a plurality of processors operating in a distributed computing environment
claim 14’s limitations:
wherein the operations further comprise compressing the cell occupancy bitmaps
claim 15’s limitations:
wherein the operations further comprise transmitting additional cells for the predicted viewpoint
claim 16’s limitations:
wherein a base layer for the additional cells is transmitted
claim 17’s limitations:
wherein the operations further comprise transmitting enhancement layers for the additional cells responsive to sufficient available network bandwidth
claim 18’s limitations:
wherein the operations further comprise decompressing the cell occupancy bitmap

claim 8’s limitations:
wherein the operations further comprise retrieving additional cells for the predicted viewpoint

claim 9’s limitations:
wherein the operations further comprise merging the additional cells with the visible cells, resulting in merged cells;  and rendering points of the point cloud that are within the merged cells during playback

claim 10’s limitations:
wherein a base layer for the additional cells is retrieved

claim 11’s limitations:
wherein enhancement layers for the additional cells are retrieved responsive to sufficient available network bandwidth
Claim 12 


A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, 
facilitate performance of operations, the operations comprising: 

segmenting a point cloud of a volumetric video into three-dimensional cells;  

generating a cell occupancy bitmap for a frame of the volumetric video to be used at a 
future time;  

transmitting the cell occupancy bitmap for the frame, responsive to a first request received from a video player;  

and responsive to a second request received from the video player, transmitting cells to the video player for use at the future time, wherein the second request is based on at least some of the cells being visible to a viewer of the video player at a predicted viewpoint


claim 2’s limitations: 
wherein the processing system comprises a plurality of processors operating in a distributed computing environment
claim 14’s limitations:
wherein the operations further comprise compressing the cell occupancy bitmap
claim 15’s limitations:
wherein the operations further comprise transmitting additional cells for the predicted viewpoint
claim 16’s limitations:
wherein the operations further comprise transmitting a base layer for the additional cells
claim 17’s limitations:

wherein the operations further comprise transmitting enhancement layers for the additional cells responsive to available network bandwidth being sufficient
claim 7’s limitations:
wherein the operations further comprise decompressing the cell occupancy bitmap

claim 8’s limitations:
wherein the operations further comprise retrieving additional cells for the predicted viewpoint

claim 9’s limitations:
wherein the operations further comprise: merging the additional cells with the visible cells, resulting in merged cells;  and 
rendering points of the point cloud that are within the merged cells

claim 10’s limitations:
wherein the operations further comprise retrieving a base layer for the additional cells


claim 11’s limitations:
wherein the operations further comprise retrieving enhancement layers for the additional cells responsive to available network 
bandwidth being sufficient



7. 	Claim 18 -20, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 18 -20 of US Patent US 10979692.  
For Claim 18 -20, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for predicting a viewpoint within a volumetric video.  As clearly indicated in the table below, each claimed limitations of claim 18 -20, of the current application are anticipated by the corresponding limitations of claim 18 -20 of the reference patent.

US 10979692
 Current Application
Claim 18:

A method, comprising: 
predicting, by a processing system including a processor, a viewpoint within a volumetric video based on movement input by a viewer, resulting in a predicted viewpoint, wherein a point cloud of the volumetric video is segmented into three-dimensional cells, and wherein at least some of the cells are visible to the viewer at a future time of playback based on the predicted viewpoint;  
retrieving, by the processing system, a cell occupancy bitmap for the future time of playback;  
determining, by the processing system, visible cells based on the cell occupancy bitmap and the predicted viewpoint;  
and fetching, by the processing system, the visible cells for the future time of playback

claim 19’s limitation:
further comprising rendering, by the processing system, points of the point cloud that are within the visible cells during playback at the future time of playback
claim 20’s limitations:
retrieving, by the processing system, additional cells for the predicted viewpoint;  
merging, by the processing system, the additional cells with the visible cells, resulting in merged cells;  
and rendering, by the processing system, points of the point cloud that are within the merged cells during playback

Claim 18 


A method, comprising: 

predicting, by a processing system including a 
processor, a viewpoint within a volumetric video based on movement input by a viewer, resulting in a predicted viewpoint at a future time, wherein a point cloud of the volumetric video is segmented into three-dimensional cells;  




retrieving, by the processing system, a cell occupancy bitmap of the point cloud of the volumetric video for the future time;  

determining, by the processing system, visible cells based on the cell occupancy bitmap and the 
predicted viewpoint;  

and fetching, by the processing system, the visible cells prior to the future time


claim 19’s limitation:
further comprising rendering, by the processing system, points of the point cloud that are within the visible cells at the future time
claim 20’s limitations:
retrieving, by the processing system, additional cells for the predicted viewpoint;  

merging, by the processing system, the additional cells with the visible cells, resulting in merged cells;  
and rendering, by the processing system, points of the point cloud that are within the merged cells at the future time



Claim Rejections - 35 USC §103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 
Claim 1-2, 8-9 are rejected under 35 U.S.C . 103 as being unpatentable over PETERSON et al. (US 20170094262) and in view of WANG et al. (US 20190171212) and further in view of COORG et al. (US 6259452). 

	Regarding claim 1, PETERSON discloses a device, (fig. 1)  comprising: 
	a processing system including a processor (fig. 1, component 116); 
	and a memory (fig. 1, component 120) that stores executable instructions that, when executed by the processing system, facilitate performance of operations (paragraph 0047, … developer device 28 is configured, via the execution by processor 116 of applications consisting of computer readable instructions maintained in memory 120), the operations comprising: 
	predicting a viewpoint within a volumetric video based on movement input by a viewer (fig. 10, step 1000; paragraph 0083, … select a viewpoint within the capture volume.  The selection of a viewpoint is the predicted starting location of the viewer, as detected by the view tracking display 40; paragraph 0035, …movement of the viewer's head can be tracked and 
used to update the appearance of the video), resulting in a predicted viewpoint (paragraph 0083, … selection of a viewpoint is the predicted starting location of the viewer, as detected by the view tracking display 40.  For example, the centre of the capture volume may be selected as the viewpoint), wherein a point cloud of the volumetric video is segmented into parts (paragraph 0099, … identifying blocks or clusters of points in the point cloud data), 
	and wherein at least some of the scenes are visible to the viewer at a future time of playback based on the predicted viewpoint (paragraph 0078, …. the sets of raw point cloud data are registered to a common frame of reference, a number of locations within the capture volume will be represented multiple times within the co-registered point cloud data.  That is, more than one node can have visibility to the same location in the capture volume); 
	determining visible scene based on the predicted viewpoint (fig. 10, step 1010; paragraph 0085, … At block 1010, developer device 28 is configured to project the first point in the point cloud that is visible to the selected viewpoint along the selected path or vector); 
	receiving the visible scene for the future time of playback (fig. 10, step 1025; paragraph 0087, … At block 1025, any other points that exist along the path selected at block 1005 can be added to a fold area of the projected image.  That is, a portion of the projected image is reserved for points projected at block 1010, and another portion of the projected image is reserved for folds… may become visible…); 
	and retrieving points of the point cloud that are within the visible scene during playback at the future time  (paragraph 0051, … renders the reconstructed point cloud in the appropriate format for the view tracking display…; paragraph 0070, … additional colour and depth data representing points in the capture volume that were not included in the projection but that may be rendered visible at the view tracking display 40 in response to movement of the operator's head.).
It is noticed that PETERSON does not disclose explicitly that video is segmented into cells and the visible cells are not obscured by points in other cells and retrieving a cell occupancy bitmap for the point cloud.
WANG discloses that video is segmented into cells (fig. 4, step 403; paragraph 0061, … step 403 includes: dividing the image of the preset area into a grid graph according to a preset grid size; which is cell) and the visible cells are not obscured by points in other cells (paragraph 0013, and a determining module, configured for determining a grid cell corresponding to the point cloud data of the obstacle in the grid graph, selecting a grid cell corresponding to a bit having the second preset numeral value from the determined grid cell, and determining point cloud data corresponding to the selected grid cell as the point cloud data corresponding to the target area; which means the visible cells are not obscured by points in other cells) and retrieving a cell occupancy bitmap for the point cloud (fig. 4, step 404; paragraph 0063, … Step 404 includes: generating a bitmap of the grid graph).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that video is segmented into cells and the visible cells are not obscured by points in other cells and retrieving a cell occupancy bitmap for the point cloud as taught by WANG as a modification to the device of PETERSON for the benefit of that outputting the point cloud data in the perceived region of interest (see WANG, paragraph 0017).
It is noticed that the combination of PETERSON and WANG does not disclose explicitly that for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells and the visible cells exclude the second cell.
	COORG discloses that for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells and the visible cells exclude the second cell (Fig. 2 and fig. 3; also suggested in column 3, line 24-28, … “the object space is partitioned into octree nodes, or cells, and objects are culled by determining whether cells which contain the objects are fully occluded from sight”; as clear shown in fig. 2, for the predicted viewpoint 50, particular points in a first cell of the plurality of cells (cells before the occlude 52) obscure a second cell of the plurality of cells (occludes 54 and 56), as suggested in column 4, line 46-64, “The same polygons may be occludees as well (culled objects) for remote or oblique viewpoints. FIG. 2, for example, shows a polygon 52 near the viewpoint 50 acting as an occluder for more distant (from viewpoint 50)polygons 54. Usually, the occludee is not just a single polygon, but a convex region of space containing many polygons 54, e.g., a hierarchical bounding box 56…”); 
	the visible cells exclude the second cell (as shown in fig. 2, cells before occlude 52 are visible which excludes the second cell 54 and 56).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that for the predicted viewpoint, particular points in a first cell of the plurality of cells obscure a second cell of the plurality of cells and the visible cells exclude the second cell as a modification to the device of PETERSON for the benefit of that small set of occluders is dynamically chosen to be used for culling as the viewpoints changes (see column 4, line 46-64).

	Regarding claim 2, the combination of PETERSON, WANG and COORG discloses the limitations recited in claim 1 as discussed above. In addition, PETERSON further discloses that the movement input comprises six degrees of freedom (paragraph 0035, … movement of the viewer's head can be tracked and used to update the appearance of the video; paragraph 0083, … select a viewpoint within the capture volume.  The selection of a viewpoint is the predicted starting location of the viewer, as detected by the view tracking display 40; head movement comprises six degrees of freedom), and wherein the processing system comprises a plurality of processors operating in a distributed computing environment (as shown in fig. 1, 116 and 136 are a plurality of processors operating in a distributed computing environment).

	Regarding claim 8, the combination of PETERSON, WANG and COORG discloses the limitations recited in claim 1 as discussed above. In addition, PETERSON further discloses that retrieving additional cells for the predicted viewpoint (fig. 10, step 1015 and 1025; paragraph 0087, … At block 1025, any other points that exist along the path selected at block 1005 can be added to a fold area of the projected image.  That is, a portion of the projected image is reserved for points projected at block 1010, and another portion of the projected image is reserved for folds… Folds are the projections of points from the point cloud… may become visible if the viewpoint were to move; in which, the folds has cells).

	Regarding claim 9, the combination of PETERSON, WANG and COORG discloses the limitations recited in claim 8 as discussed above. In addition, PETERSON further discloses that merging the additional cells with the visible cells resulting in merged cells (fig. 10, step 1010, 1015, 1020 and 1025, in which, 1010 is visible cell and it is merged with additional cells in 1020); and rendering points of the point cloud that are within the merged cells during playback (paragraph 0087, …portion of the projected image is reserved for points projected at block 1010, and another portion of the projected image is reserved for folds…if viewpoint 1100 were to move, during playback (as would be detected by view tracking display 40), to location 1100-1, point 1116 would become visible).
	

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over PETERSON et al. (US 20170094262) and in view of WANG et al. (US 20190171212) and further in view of COORG et al. (US 6259452) and further in view of Lv et al. (US 20190057509 ). 

	Regarding claim 3, the combination of PETERSON, WANG and COORG discloses the limitations recited in claim 1 as discussed above. 
It is noticed that the combination of PETERSON, WANG and COORG does not disclose explicitly that selecting a machine learning algorithm to predict the viewpoint; and predicting the viewpoint using the machine learning algorithm.
Lv discloses that selecting a machine learning algorithm to predict the viewpoint; and predicting the viewpoint using the machine learning algorithm (as shown in fig. 2D, step 224, 226, 228 and 234; which is selecting a machine learning algorithm to predict the viewpoint; and predicting the viewpoint using the machine learning algorithm ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that selecting a machine learning algorithm to predict the viewpoint; and predicting the viewpoint using the machine learning algorithm as a modification to the device for the benefit of that simultaneously learning of viewpoint pose and rigidity may help the rigidity transform neural network model  achieve better generalization in complex scenes (see Lv, paragraph 0044).

	Regarding claim 4, the combination of PETERSON, WANG and COORG and Lv discloses the limitations recited in claim 3 as discussed above. In addition, Lv further discloses that the machine learning algorithm is a linear regression, a ridge regression, or a combination thereof. (as shown in fig. 2B, component 245, pose regressor; as suggested in paragraph 0044, … the rigidity transform neural network model 210 is fully convolutional and the viewpoint pose is regressed at the input to the SAP layer 250 to preserve feature distributions; which is a linear regression, a ridge regression, or a combination ). 
	The motivation of combination is the same as claim 3’s rejection.

	Regarding claim 5, the combination of PETERSON, WANG and COORG and Lv discloses the limitations recited in claim 3 as discussed above. In addition, Lv further discloses that the machine learning algorithm is a deep learning scheme (paragraph 0053, … PPU 300 may be configured to accelerate numerous deep learning systems and applications including autonomous vehicle platforms, deep learning, high-accuracy speech, image, and text recognition systems, intelligent video analytics, molecular simulations).
	The motivation of combination is the same as claim 3’s rejection.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PETERSON et al. (US 20170094262) and in view of WANG et al. (US 20190171212 ) and further in view of COORG et al. (US 6259452) and further in view of Lv et al. (US 20190057509 ) and further in view of Srinivasa (US 20200218959 ). 

	Regarding claim 6, the combination of PETERSON, WANG and COORG and Lv discloses the limitations recited in claim 5 as discussed above. 
It is noticed that the combination of PETERSON, WANG and COORG and Lv does not disclose explicitly that the deep learning scheme is a Long Short Term Memory.
Srinivasa discloses that the deep learning scheme is a Long Short Term Memory (as suggested in paragraph 0004, include a recurrent neural network (RNN) such as long short-term memory (LSTM)--are used in some types of object recognition and other image analysis.  in a conventional Deep Learning system for classifying a video sequence, features).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the deep learning scheme is a Long Short Term Memory as a modification to the device for the benefit of that classifying a video sequence, features (see Srinivasa, paragraph 0004).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PETERSON et al. (US 20170094262 ) and in view of WANG et al. (US 20190171212) and further in view of COORG et al. (US 6259452) and further in view of Maeda (US 7061640 ). 

	Regarding claim 7, the combination of PETERSON, WANG and COORG discloses the limitations recited in claim 1 as discussed above. 
It is noticed that the combination of PETERSON, WANG and COORG does not disclose explicitly that comprise decompressing the bitmap.
Maeda discloses that comprise decompressing the bitmap (as shown in fig. 12 ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that decompressing the bitmap as a modification to the device for the benefit of that effectively avoid interruptions to 
the process due to insufficient empty areas (see Maeda, Abstract).

Claim 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over PETERSON et al. (US 20170094262 ) and in view of WANG et al. (US 20190171212 ) and further in view of COORG et al. (US 6259452) and further in view of Lee et al. (US 20090187960). 

	Regarding claim 10, the combination of PETERSON, WANG and COORG discloses the limitations recited in claim 9 as discussed above. 
It is noticed that the combination of PETERSON, WANG and COORG does not disclose explicitly that a base layer for the additional cells are retrieved.
Lee discloses that a base layer for the additional cells are retrieved (as shown in fig. 6, also suggested in paragraph 0092, … the layer is divided into three parts, it is able to insert video streams corresponding to each of the three parts in the areas A, B and C; paragraph 0100, … a base layer encoder 504 of an encoder 502 generates a base bitstream by compressing an inputted video signal; in which areas A, B, C are interpreted as cells and it is encoded and retrieved).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a base layer for the additional cells are retrieved as a modification to the device for the benefit of that generates a scalable bitstream (see Lee, paragraph 0100).

	Regarding claim 11, the combination of PETERSON, WANG and COORG and Lee discloses the limitations recited in claim 10 as discussed above. In addition, Lee further discloses enhancement layers for the additional cells are retrieved responsive to sufficient available network bandwidth (as shown in fig. 6, also suggested in paragraph 0092, … the layer is divided into three parts, it is able to insert video streams corresponding to each of the three parts in the areas A, B and C; paragraph 0100, … enhanced layer encoder 506 generates an enhanced layer bitstream using the 
inputted video signal; paragraph 0067, … service provider provides the bandwidth and the stability of the network to allow satisfactory transmission of multimedia data; in which areas A, B, C are interpreted as cells and it is encoded and retrieved).
	The motivation of combination is the same as in claim 10’s rejection.

14.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423